Citation Nr: 1220736	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  99-24 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral otitis externa.

2.  Entitlement to an initial compensable rating for bilateral hearing loss from May 12, 1999, in excess of 10 percent from July 9, 2009, and in excess of 20 percent from February 24, 2012. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1946 to January 1948. 

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, inter alia, denied a compensable rating for bilateral otitis externa, and an October 2001 rating decision which granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective May 12, 1999.  

This matter was last before the Board in January 2012.  At that time, the Board, after delineating the lengthy procedural history of this case, denied service connection for a colloid cyst of the third ventricle of the brain and adverse reactions to penicillin and Keflin.  The Board remanded the remaining issues on appeal-entitlement to an increased (compensable) rating for bilateral otitis externa and an initial compensable rating for bilateral hearing loss-to the RO for additional evidentiary development.  

While the matter was in remand status, in an April 2012 rating decision, the RO increased the rating for the appellant's bilateral hearing loss to 10 percent, effective July 9, 2009, and to 20 percent, effective February 24, 2012.  Although higher ratings were assigned, the issue remains in appellate status as the maximum initial rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  

As set forth below, a remand is necessary with respect to the appellant's claim for a higher initial rating for bilateral hearing loss.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's service-connected bilateral otitis externa is manifested by occasional itching.  Frequent or prolonged treatment is not required.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral otitis externa have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6210 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  

In December 2007 letter, VA notified the appellant of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  The December 2007 letter included the additional notification requirements imposed by the U.S. Court of Appeals for Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as did an August 2011 letter sent to the appellant.  

Since the issuance of the December 2007 and August 2011 letters, the RO has reconsidered the appellant's claim, most recently in the April 2012 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).  

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records which the appellant has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  

The appellant has also been afforded VA medical examinations in connection with his claims, most recently in March 2012.  38 C.F.R. § 3.159(c)(4) (2011).  The Board finds that the March 2012 examination report is adequate and contains clear findings pertinent to the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the appellant nor his representative has argued otherwise or challenged the adequacy of the examination or opinion obtained.  Sickels v. Shinseki, 643 F3d 1362 (Fed. Cir. 2011) (holding that in the absence of a challenge, the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.


Background

The appellant's service treatment records are negative for complaints or findings of otitis externa.  At his January 1948 military discharge medical examination, the appellant's ears were examined and determined to be normal.  

In May 1951, the appellant submitted an application for VA compensation benefits, seeking service connection for several disabilities, including a fungus of the ears.  

Evidence assembled in support of the appellant's claims included a June 1951 statement from a private physician who indicated that he had treated the appellant in March and December 1948 for otitis externa which the appellant reported had been present since service.  

In a June 1951 statement, another private physician indicated that he had treated the appellant for otitis externa.  The physician further noted that the appellant reported that he had had recurring otitis externa since service.  

In a February 1952 statement, an individual who served with the appellant recalled that the appellant had been treated for an ear fungus during service on many and various occasions.  

In a March 1957 letter, a private physician indicated that he had treated the appellant on several occasions for an ear fungus.  The appellant reported that the ear fungus had been present for the previous ten years.  The diagnosis was chronic otitis externa.  

In April 1957, the appellant submitted a copy of a letter he had written to his parents in July 1946.  In the letter, the appellant reported that he had caught a fungus in his ears due to the moist climate.  He indicated that it would take a week or so to get rid of it.  

The appellant underwent VA medical examination in May 1957 at which he reported a fungus condition of the ears.  On examination, there was a moist yellow cerumen in the ear canals covering an inflamed epithelium.  Both canals were clean but mildly inflamed.  The diagnosis was chronic, bilateral, intermittent, active otitis externa.  

In a June 1957 rating decision, the RO granted service connection for otitis externa and assigned an initial 10 percent disability rating effective March 28, 1957, pursuant to Diagnostic Code 6210.  

In April 1962, the appellant underwent VA medical examination to determine the current severity of his service-connected otitis externa.  On examination, he reported periodic itching and soreness with drainage.  The appellant indicated that his last acute exacerbation had been one year prior.  Examination revealed a small amount of soft yellow cerumen but no inflammation.  The diagnosis was chronic mild bilateral otitis externa.  

Based on the examiner's findings, in a May 1962 rating decision, the RO reduced the rating for the appellant's otitis externa to zero percent.  

In July 1998, the appellant submitted a claim for increased VA compensation, including an increased rating for his service-connected otitis externa.  

In connection with his claim, the appellant was afforded a VA medical examination in May 1999.  He reported a history of fungal ear infections in service.  On examination, the appellant's eardrums were intact with no evidence of infection.  The canals were clear.  The diagnoses included history of external otitis in service.

The appellant again underwent VA medical examination in December 2001.  He reported a history of ear infections in service.  On examination, the examiner determined that there was no evidence of middle ear problems at present.  

In support of the appellant's claim, the RO obtained VA clinical records, dated from May 2001 to April 2012.  In pertinent part, these records show that in January 2007, the appellant was evaluated for hearing aids in connection with his complaints of low hearing and difficult communication.  Examination showed that the left ear canal was unremarkable.  The right canal was obscured due to impacted cerumen, which was removed.  No other pertinent abnormalities were identified.  The appellant was fitted with hearing aids the following month.  In May 2007, the appellant was again seen for right ear impacted cerumen.  The outer canal exhibited eczematous looking skin and appeared narrowed, possibly due to swelling.  The ear was cleansed.  In August 2007, the appellant sought treatment for itching in his right ear.  He reported a history of an ear fungus for the past 40 years.  He denied redness, swelling, or drainage.  Examination showed a rash in the right ear but no skin breakage, discharge, or swelling.  The assessment was rash with itch.  The appellant was prescribed a topical cream.  In October 2007, the appellant's right ear canal and cartilage was again noted to be dry and scaling.  There was no discharge or earache.  He was treated with otic solution.  On follow-up in November 2007, there was no external redness, pain or discharge in the right ear.  His right ear was irrigated to remove cerumen.  In November 2008, the appellant was fitted with a new left ear hearing aid to replace a nonfunctioning one.  At that time, his ears were irrigated to remove cerumen.  His tympanic membranes were visible and intact, without noted abnormalities.  The remaining VA clinical records are negative for pertinent complaints or abnormalities.  Examination of the ears conducted on several occasions thereafter was consistently unremarkable.  

In May 2009, the appellant underwent VA medical examination at which he reported that he had developed a fungal infection of his ears in service.  Since that time, he reported that he had experienced occasional itching of both ears without otalgia or otorrhea.  Examination showed that cerumen was occluding both external auditory canals.  After cleaning both ears, the examiner indicated that both canals were thoroughly examined and determined to be essentially normal.  The impressions included chronic otitis externa by history, probably eczematoid type.  The examiner indicated that the appellant exhibited no current evidence of chronic otitis externa.  He indicated that the appellant did not exhibit an ongoing fungal infestation or infection.  

The appellant most recently underwent VA medical examination in March 2012.  The examiner reviewed the appellant's claims folder and noted a history of otitis externa in service with subacute infections to follow through mid 1962.  Since that time, however, he noted that the record established that no signs of chronic inflammation, infection, or canal disease.  On examination, the appellant exhibited no signs or symptoms of chronic ear infection, inflammation, or cholesteatoma.  There was no swelling, dry or scaly skin, discharge, or effusion.  There was no benign neoplasm of the ear.  The external ear, ear canals, and tympanic membranes were normal except for some mild cerumen in both canals.  


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b). Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Analysis

Under VA's Rating Schedule, chronic otitis externa is evaluated pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6210.  Under those criteria, a maximum 10 percent rating is assigned where the disability is productive of swelling, dry and scaly or serous discharge, and itching, requiring frequent and prolonged treatment.  

Where, as here, the Rating Schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011). 

Applying the criteria set forth above to the facts in this case, the Board finds that the criteria for a compensable rating have not been met at any time during the pendency of the claim.  

As set forth in detail above, the appellant reports that his service-connected otitis externa is manifested by occasional itching.  Additionally, the Board notes that VA clinical records confirm that between May and November 2007, the appellant was treated for symptoms such as a dry, scaling rash in the right ear with itching.  The remaining records relevant to this appeal, however, which span well over a decade, are negative for notations of otitis externa, swelling or discharge, or treatment therefor.  Given this record, the Board concludes that the appellant's service-connected chronic otitis externa has not been shown to require frequent and prolonged treatment.  Indeed, the appellant has never contended otherwise.   The Board also notes that during VA medical examinations conducted in May 1999, December 2001, May 2009, and March 2012, the appellant's ears were examined and determined to be clear without evidence of infection, swelling or discharge.  

In summary, as the evidence establishes that the appellant's service-connected chronic otitis externa is manifested by occasional itching, without swelling or discharge, and does not require frequent and prolonged treatment, the Board concludes that the criteria for a compensable rating have not been met.  38 C.F.R. § 4.87, Diagnostic Code 6210.  

Given the appellant's medical history, clear diagnosis, and reported symptomatology, the Board finds that there is no other potentially applicable diagnostic code which would permit the assignment of a compensable schedular rating.  Butts v. Brown, 5 Vet. App. 532, 538 (1993) (noting that the assignment of a particular diagnostic code is dependent on the facts of a particular case, including the relevant medical history, diagnosis assigned, and demonstrated symptomatology).

The Board has considered whether an extraschedular rating is appropriate under 38 C.F.R. § 3.321, but find no basis for further action on this question as there is no indication of an exceptional or unusual disability picture such that the schedular criteria are inadequate.  The symptoms associated with the appellant's service-connected otitis externa are fully contemplated by the Rating Schedule.  Moreover, the evidence does not show, nor has the appellant contended, that his service-connected otitis externa has necessitated frequent periods of hospitalization or caused marked interference with employment.  38 C.F.R. § 3.321(b)(1) (2011); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In addition, the Board notes that the evidence does not show, nor has the appellant contended, that his service-connected otitis externa precludes substantially gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (holding that a claim for a total rating based on individual unemployability is not a separate claim for benefits, but rather an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation); see also Kellar v. Brown, 6 Vet. App. 157, 162 (1994) (holding that sections 3.321(b)(1) and 4.16(b) contain independent and different standards for evaluating employability).

For the reasons and bases discussed above, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for otitis externa.  The benefit of the doubt doctrine is not for application where the weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased (compensable) rating for bilateral otitis externa is denied.


REMAND

The appellant also seeks a higher initial rating for his service-connected hearing loss.  As set forth above, the RO has assigned an initial noncompensable rating from May 12, 1999, a 10 percent rating from July 9, 2009, and a 20 percent rating from February 24, 2012. 

In reviewing the record relevant to appeal, the Board finds that it appears to be incomplete.  In that regard, the record contains VA clinical records, dated from May 1999 to April 2012.  These records indicate that during this period, the appellant underwent audiometric testing on several occasions in connection with his complaints of hearing loss, including in January 2007.  At that time, the audiologist noted that audiometric testing had shown bilateral mild to moderate sensorineural hearing loss from 250 to 2,000 hertz, then dropping to a severe to profound sensorineural hearing loss from 3,000 to 6,000.  Unfortunately, however, the actual pure tone thresholds for each tested frequency are not included in the record.  Given the nature of the appellant's claim, this information is relevant and must be obtained.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should contact the Fresno VA Medical Center (VAMC) and obtain the complete results of all VA audiometric testing conducted between May 1999 and the present (not already of record), to include the result of audiometric testing conducted in January 2007.

2.  After the development requested above has been completed, the RO should again review the record.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


